Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1, 2, 6, 8-10, 12, 13, 15, 18-21, 24, 25, 27-29, 31-33, 37, 42 and 45 are currently pending in the instant application.

Response to Election/Restriction
Applicant's elects Group I without traverse, claims 1, 6, 8-10 and 18-21, drawn to a method of reacting a cell nucleus informational molecule with an analytical biomolecule; and the election of Species as follows: 
Species (A): wherein the analytical biomolecule is a  transposome complex (claim 6); 
Species (B): wherein the analytical biomolecule is transposome complex (claim 9); 
Species (C): wherein nuclear permeability enhancer is selected from compounds that disrupt nuclear pore complex hydrophobic interactions (claim 18); 
Species (D): wherein the nuclear permeability enhancer is a nuclear localization signal peptide (NLS) (claim 21), 
Species (E): wherein the analytical biomolecule is a transposase or transposome complex (claim 25);
Species (F): wherein nuclear permeability enhancer is Pitstop-2 (claim 28);
Species (G): wherein the selective delivery is carried out as recited in (a)-(d) of instant claim 33 (claim 33);
Species (H): (a) wherein selective delivery of the first analytical biomolecule to the first cellular compartment comprises treating the cell with a permeability enhancer and/or (d) treating the cell with a permeability enhancer for the second cellular compartment (claim 33); and
Species (I): (b) the second cellular compartment is the mitochondria and the second informational molecule is a mitochondrial informational molecules (claim 37), in the reply filed on May 17, 2022 is acknowledged.  

Claims 24, 25, 27-29, 31-33, 37, 42 and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.

Claims 2, 8, 12, 13, 15 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 

The restriction requirement is still deemed proper and is therefore made FINAL.

Therefore, claims 1, 6, 9, 10 and 18 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 10, 2019 and May 17, 2022 have been considered. Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed June 28, 2019 is CON of a 35 U.S.C. 371 national stage filing of 
International Application No. PCT/US17/068672, filed December 28, 2017; which claims the benefit of US Provisional Patent Application 62/440,089, filed December 29, 2016.

Claim Objection/Rejections
Claim Interpretation: The term “nuclear permeability enhancer” in claim 1 is interpreted to refer to any reagent, compound, molecule, enzyme, solvent and/or buffer; as well as, any chemical, physical, mechanical and/or enzymatic technique (e.g., heating, cooling, sonication, crushing, hypotonic shock, etc.).

Markush Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites, for example, the term “wherein the analytical biomolecule is a transposase or transposome complex, or an antibody, or an oligonucleotide, or a nucleotide, or a reverse transcription primer, or an enzyme”, such that claim 6 improperly states the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein the analytical biomolecule is selected from the group consisting of a transposase, a transposome complex, an antibody, an oligonucleotide, a nucleotide, a reverse transcription primer, and an enzyme”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1, 6, 9, 10 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, 28-31 and 50-71 of copending US Patent Application No. 17/276,667. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US Patent Application 16/456,763 and the claims of the copending US Patent Application are directed to a method comprising contacting a cell nucleus comprising an informational molecule with a nuclear permeability enhancer and reacting the informational molecule with an analytical biomolecule.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 6, 9, 10 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “cell nucleus informational molecule” in line 1 because it is completely unclear which molecules are encompassed by the term “cell nucleus informational molecule”, such that it is unclear whether the term refers to DNA, RNA, proteins, chromatin, water, drug, enzyme, etc.; whether these informational molecules comprise some unifying feature (e.g., each carries genetic information, a barcode, etc.); and/or how one of ordinary skill in the art would understand and/or identify a “cell nucleus informational molecule” from other molecules and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “analytical biomolecule” in line 2 because it is unclear which molecules are encompassed by the term “analytical biomolecule”, and whether the term refers to biomolecules that can be detected or assayed; biomolecules that have a mass; biomolecules that provide analytical information; and/or whether the term refers to some other set of biomolecules and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “the informational molecule” in lines 3-4. There is insufficient antecedent basis for the term “the informational molecule” in the claim because claim 1, line 1 recites the term “a cell nucleus informational molecule. 
Claims 1 and 18 are indefinite for the recitation of the term “nuclear permeability enhancer” in line 3 because it is unclear what reagents, molecules, solvents, etc. are encompassed by the term “nuclear permeability enhance”; and whether the term includes temperature changes, buffers, enzymes, water, mechanical processes (e.g., mortar and pestle, Corvaris instrument, electroporation, etc.), enzymes, etc. Moreover, the term “enhancer” is a relative term that renders the claim indefinite. The term “enhancer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite amount of enhancement as compared to some other value, such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention and, thus, the metes and bounds of the claim cannot be determined.
Claim 10 is indefinite for the recitation of the term “each transposome complex” in line 1 because claims 1 and 9, from which claim 10 depends does not recite a plurality of transposome complexes and/or more than one cell nucleus and, thus, the metes and bounds of the claim cannot be determined.
Claim 18 is indefinite for the recitation of the terms “compounds that disrupt nuclear pore complex hydrophobic interactions”; “compounds that bind to and/or inhibit nuclear filament proteins”; “compounds that bind to and/or inhibit clathrin”; and “nuclear localization signal peptides” because it is unclear as to the compounds, molecules, solvents and/or reagents encompassed by the broadly recited terms. Moreover, the term “inhibit” is a relative term that renders the claim indefinite. The terms “disrupt” and “inhibit” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite amount of ‘disruption’ of unidentified NPC hydrophobic interactions, and/or the inhibition of unidentified nuclear filament proteins, clathrin, and unidentified NLSPs with respect to some activity, and/or as compared to some other value, such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention and, thus, the metes and bounds of the claim cannot be determined.
Claims 6 and 9 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(1)	 Claims 1, 6, 9, 10 and 18 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Giresi et al. (US Patent Application Publication No. 20160060691, published March 3, 2016; PCT published November 27, 2014; effective filing date May 23, 2013) as evidenced by Kia et al. (BMC Biotechnology, 2017, 17(6), 1-10); and Saxonov (US Patent Application Publication No. 20120316074, published December 13, 2012); and Boni et al. (The Journal of Cell Biology, 2015, 209(5), 705-720).
Regarding claims 1, 6, 9, 10 and 18, Giresi et al. teach a method for analyzing polynucleotides such as genomic DNA (interpreted as whole genome nucleic acids), wherein the method comprises: (a) treating chromatin isolated from a population of cells with a transposase and molecular tags to produce tagged fragments of genomic DNA; (b) sequencing a portion of the tagged fragments to produce a plurality of sequence reads; and (c) making an epigenetic map of a region of the genome of the cells by mapping information obtained from the sequence reads to the region (paragraph [0004]). Giresi et al. teach that the treating step (a) can comprise isolating nuclei from a population of cells (interpreted as cell nuclei); and combining the isolated nuclei with the insertional enzyme complex (interpreted as a transposome complex), wherein the combining results in both lysis of the nuclei to release the chromatin, and production of the tagged fragments of genomic DNA, such that the transposase can be derived from Tn5 transposase, from MuA transposase, or from Vibhar transposase including the use of custom Nextera PCR primers (interpreted as contacting the cell nucleus; interpreting chromatin and gDNA as a cell nucleus informational molecules; and interpreting the insertional enzyme complex as a transposase or transposome complex, analytical biomolecule and as a permeability enhancer; reacting the informational molecule with the permeability enhancer and the analytical biomolecule; and transposase or transposome complex inherently comprising a transposase and two end compositions, claims 1, 6, 9 and 10) (paragraphs [0009]; and [0158], lines 1-4), wherein NEXTERA is a transposon-based approach in which DNA is fragmented and an adaptor can be ligated in a single step reaction, such that a transposome complex can comprise a free transposon ends and a transposase as evidenced by Saxonov (paragraph [0126], lines 1-6). Giresi et al. teach that chromatin is isolated from a population of cells with an insertional enzyme complex to produce tagged fragments of DNA, such that the chromatin is tagmented (i.e., tagged and cleaved in the same reaction) using an insertional enzyme such as Tn5 or MuA that cleaves the genomic DNA in open regions in the chromatin and adds adaptors to both ends of the fragments (interpreted as reacting informational molecules and analytical biomolecules; transposase or transposome complex; and insertional enzyme, Tn5 and MuA as nuclear permeability enhancers, claim 1) (paragraph [0091], lines 1-9), wherein it is known that using Tn5 and a free transposon end that contains a transposase recognition site Mosaic End (ME) and the sequencing adaptor for a transposome complex as evidenced by Kia et al. (pg. 1, col 2; first partial paragraph, lines 5-8). Giresi et al. teach that the cell sample can be permeabilized to allow access for the insertional enzyme, wherein permeabilization can be performed in a way to minimally perturb the nuclei in the cell sample, such that the cell sample can be permeabilized using a permeabilization agent such as NP40, digitonin, tween, streptolysin, cationic lipids, hypotonic shock and/or ultrasonication; and/or the insertional enzyme can be highly charged, which can allow it to permeabilize through cell membranes (interpreted as encompassing the permeability enhancers of claim 18, claim 18) (paragraph [0100]), wherein inner nuclear membrane (INM) localization of Lamin B receptor (LBR) and Lap2b reporters by FRAP and IF after Triton/Digitonin permeabilization as evidenced by Boni et al. (interpreted as binding or inhibiting nuclear localization signal peptides) (pg. 719, col 2, first full paragraphs, lines 1-2).
Giresi et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.



(2)	Claims 1, 6, 9, 10 and 18 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Cusanovich et al. (Science, published May 2015, 910-914; and Supplementary Materials, 2015, 1-34).
Regarding claims 1, 6, 9, 10 and 18, Cusanovich et al. teach chromatin accessibility profiles of more than 15,000 single cells, where the data to cluster cells on the basis of chromatin accessibility at the level of single cells both between and within cell types, with a scalable method that can accelerate progress toward a human cell atlas (Abstract, lines 7-12). Cusanovich et al. teach the sequencing of deoxyribonuclease I (DNase I) digestion products and assay for transposase-accessible chromatin using sequencing (ATAC-seq) measure the degree to which specific regions of chromatin are accessible to regulatory factors (pg. 910, first full paragraph). Cusanovich et al. teach combinatorial cellular of genomic DNA fragments for haplotype resolution or de novo genome assembly to acquire data from thousands of single cells without requiring their individual processing, such that populations of nuclei (interpreted as cell nuclei) were molecularly barcoded (interpreted as nucleic contacted with barcodes as informational molecules) in each of many wells, wherein the nuclei were pooled, diluted, and intact nuclei were redistributed to a second set of wells, a second barcode was introduced to complete library construction (interpreted as contacting nuclei with an informational molecule including a permeability enhancer; and reacting the informational molecule with an analytical biomolecule, claim 1) (pg. 910, col 2, last partial paragraph; and pg. 901, col 3, first partial paragraph, lines 3-8). Cusanovich et al. teach the integration of combinatorial cellular indexing and ATAC-seq to measure chromatin accessibility in large numbers of single cells, such that in ATAC-seq permeabilized nuclei are exposed to transposase loaded with sequencing adaptors (tagmentation) as referenced in Buenrostro et al. and Adey et al., where the transposase preferentially inserts adaptors into nucleosome-free regions, wherein these “open” regions are generally sites of regulatory activity and correlate with DNAse I hypersensitive sites (interpreted as subjecting isolated nuclei to chemical treatment; unbinding nucleosomes; and fragmenting nucleosome-depleted nuclei, claims 1, 6, 9, 10 and 18) (pg. 910, col 3, first full paragraph), wherein it is known that during tagmentation amplifiable DNA fragments suitable for high-throughput sequences are preferentially generated at locations of open chromatin; and that library fragments are amplified using Nextera PCR primers (interpreted as a first and second universal primers) as taught by Buenrostro et al. (pg. 1213, col 2, first full paragraph; and pg. 1214, col 1, third full paragraph, lines 1-3). Cusanovich et al. teach that adherent lines were trypsinazed, then both adherent and suspension cells were washed with PBS, cells were combined and lysed using cold lysis buffer comprising Tris-HCl, NaCl, MgCl2 and IGEPAL CA-630, supplemented with protease inhibitors; and that isolated nuclei were then pelleted and resuspended in Nextera TD buffer for tagmentation (interpreting Nextera as forming transposome complexes), wherein the tagmentation reaction was stopped by adding EDTA (interpreted as reacting cell nuclei with informational molecule; transposases; transposome complexes; and interpreting lysis buffers, trypsin, Tris-HCl, protease inhibitors, and IGEPAL CA-630 as permeability enhancers having the characteristics in claim 18, claims 1 and 18) (Supplementary Materials, pg. 2, second full paragraph, lines 1-7). Cusanovich et al. teach that the nuclei were incubated, pooled, and the pooled nuclei sorted on a FACSAria II cell sorter; and 15 nuclei were sorted into each well of a 96-well plate containing EB buffer; and Tn5 was released from the DNA and libraries were amplified while incorporating standard Nextera library barcodes following the protocol, such that after PCR samples were pooled, and sequenced on a MiSeq (Illumina) (interpreted as transposase or transposome complex; analytical biomolecule; cell nucleus; barcodes as informational molecules; nucleic acids and proteins, chromatin as analytical biomolecules; transposome complex; and Tn5 transposase, buffers and PCR enzymes as permeability enhancers, claims 1, 6, 9, 10 and 18) (Supplementary Materials, pg. 2, second full paragraph, lines 7-19; and pg. 2, last partial paragraph). Cusanovich et al. teach that to integrate combinatorial cellular indexing and ATAC-seq to measure chromatin accessibility in large number of single cells, nuclei were molecularly tagged with barcoded Tn5 transposase complexes as shown in Figure 1A, wherein different barcodes are represented in each well as shown in in Figure 1A, then 15-25 nuclei were pooled diluted, and redistributed to each of the 96 wells of a second plate using a cell sorter, such that after lysing nuclei, a second barcode is introduced during polymerase chain reaction (PCR) with indexed primers complementary to the transposase-induced adapters, after which, all PCR products are pooled and sequenced (interpreted as reacting a cell nucleus with an analytical biomolecule comprising an informational molecule with an analytical molecule; a transposome complex; transposase; two transposon end sequences; and lysing reagent as a permeability enhancer, claims 1, 6, 9, 10 and 18) (pg. 910, col 3, second and third full paragraph; and pg. 911, Figure 1).
Cusanovich et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
Claims 1, 6, 9, 10 and 18 are rejected.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639